SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

929
CA 14-00299
PRESENT: CENTRA, J.P., CARNI, VALENTINO, AND WHALEN, JJ.


TAMAICA M. TAYLOR, PLAINTIFF-APPELLANT,

                     V                                           ORDER

MARCIA A. BIRDSONG, DEFENDANT-RESPONDENT.
(ACTION NO. 1.)
-----------------------------------------
TAMAICA M. TAYLOR, PLAINTIFF-APPELLANT,

                     V

DAVID VANGALIO, DEFENDANT-RESPONDENT.
(ACTION NO. 2.)
(APPEAL NO. 2.)


FRANK S. FALZONE, BUFFALO (LOUIS ROSADO OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BURGIO KITA CURVIN & BANKER, BUFFALO (HILARY C. BANKER OF COUNSEL),
FOR DEFENDANT-RESPONDENT MARCIA A. BIRDSONG.

BARTH SULLIVAN BEHR, BUFFALO (ANDREW J. KOWALEWSKI OF COUNSEL), FOR
DEFENDANT-RESPONDENT DAVID VANGALIO.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered May 1, 2013. The order denied the motion of
plaintiff for leave to renew her motion for partial summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court